 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,

12                                Plaintiff,            CASE NO. 2:20-CR-00011-JAM

13                          v.                          ORDER TO FILE REDACTED COPY OF
                                                        INDICTMENT
14   JONATHAN BELTRAN-OCHOA et al.,

15                               Defendants.

16

17          The government’s motion to unseal portions of the indictment and keep any reference to the

18 other defendant sealed, and file a redacted copy of the sealed indictment is GRANTED. The above-

19 captioned case is hereby unsealed related to defendants 1 through 4: Jonathan Noel Beltran-Ochoa,

20 Bryan Sahid Favela, Angel Giovani Beltran, and Isaiah Meza. Defendant 5 shall remain sealed. It is
21 further ordered that all previously filed documents shall remain sealed. The Clerk is directed to file a

22 redacted indictment on the public docket. All future documents filed in the above-captioned matter shall

23 be unsealed and publicly available unless accompanied by a request to seal.

24    Dated: January 28, 2020
25

26

27

28


      ORDER TO FILE REDACTED COPY OF INDICTMENT
